          Case 1:18-md-02865-LAK Document 195 Filed 09/13/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re
                                                        MASTER DOCKET
 CUSTOMS AND TAX ADMINISTRATION
 OF THE KINGDOM OF DENMARK                              Case No. 1:18-md-02865-LAK
 (SKATTEFORVALTNINGEN) TAX
 REFUND SCHEME LITIGATION,

 This document relates to 1:18-cv-05053-LAK



               MEMORANDUM OF LAW IN SUPPORT OF THIRD-PARTY
                DEFENDANT ED&F MAN CAPITAL MARKETS LTD.’S
                      MOTION FOR PROTECTIVE ORDER


         Defendant ED&F Man Capital Markets Ltd. (“ED&F”) hereby moves, through its

attorneys, pursuant to Rule 5.2(a) and (e) of the Federal Rules of Civil Procedure, for a protective

order permitting ED&F to file a redacted version of a document inadvertently filed in unredacted

form as Exhibit C (Document 170-3), to ED&F’s Motion to Dismiss. Document 170-3, as filed,

contained bank account and tax ID numbers on pages 1, 7, and 8, relating to Sheldon Goldstein

and the Goldstein Law Group 401(K) Profit Sharing Plan (the “Goldstein Defendants”), both

parties in this litigation. Counsel has redacted this document and now seeks to re-submit it to the

Court. A true and correct copy of Exhibit C (Document 170-3) in redacted form is attached as

Exhibit A to the accompanying Declaration of Brian S. Fraser (“Fraser Dec.”).

         FRCP Rule 5.2., entitled “Privacy Protection For Filings Made with the Court,” states:

                (a) Redacted Filings. Unless the court orders otherwise, in an electronic or paper
                filing with the court that contains an individual's social-security number, taxpayer-
                identification number, or birth date, the name of an individual known to be a minor,
                or a financial-account number, a party or nonparty making the filing may include
                only:
        Case 1:18-md-02865-LAK Document 195 Filed 09/13/19 Page 2 of 3



                       (1) the last four digits of the social-security number and taxpayer-
                       identification number;
                       (2) the year of the individual's birth;
                       (3) the minor's initials; and
                       (4) the last four digits of the financial-account number.

Rule 5.2 (e) allows for issuance of a protective order, redacting the sensitive information, upon a

showing of good cause. “For good cause, the court may by order in a case ... requir[ing] redaction”

of information other than social security numbers and other data expressly protected

under Rule 5.2(a)). Ordinarily, ‘good cause’ is satisfied if “a ‘clearly defined and serious injury’

... would result from disclosure of the document.” Nycomed US, Inc. v. Glenmark Generics, Inc.,

No. 08-CV-5023 CBA, 2010 WL 889799, at *2 (E.D.N.Y. Mar. 8, 2010), citing Allen v. City of

New York, 420 F.Supp.2d 295, 302 (S.D.N.Y. 2006) (quotations and citations omitted); J. Moore,

6 Moore's Federal    Practice    &   Procedure §     26.104[1],   at   510-12   (3d   ed.   2009).

None of the exemptions under FRCP Rule 5.2 (b) applies in this matter.

       Good cause exists given the potential for identity theft or other economic injury to the

Goldstein Defendants if this sensitive financial information remains unredacted and available to

the public through remote electronic access or otherwise. (See FRCP Rule 5.2 (e)); see also Lima

LS PLC v. PHL Variable Ins. Co., 2014 WL 11320831 (D. Conn. 2014) (granting protective order

for confidential financial information); Sterbens v. Sound Shore Med. Ctr., No. 01 Civ.

5980(SAS)(KNF), 2001 WL 1549228, at *3 (S.D.N.Y. Dec. 5, 2001) (personnel files containing

financial, and personal data typically viewed as private and therefore subject to protective order

preventing disclosure to public). Absent a protective order, confidential and sensitive personal

financial information would remain unprotected, causing serious potential harm to the Goldstein

Defendants.




                                                 2
          Case 1:18-md-02865-LAK Document 195 Filed 09/13/19 Page 3 of 3



         There is no countervailing or competing interest involved here that would caution against

protecting this information. While ED&F is not personally harmed by disclosure of the financial

information, it seeks this order on behalf of the Goldstein Defendants out of concern about the

harm, including competitive harm, they would suffer if their confidential information were

disclosed to competitors and others.

         In light of this specific and serious risk of harm, ED&F Man is entitled to a protective order

permitting the redaction of the sensitive information (in the form submitted herewith as Exhibit A

to the Fraser Dec.).

                                        Respectfully submitted,

Dated:    September 13, 2019
          New York, New Yok
                                        AKERMAN LLP


                                        By:      /s/ Brian S. Fraser    ____
                                                Brian S. Fraser
                                                Kristen G. Niven
                                                brian.fraser@akerman.com
                                                kristen.niven@akerman.com
                                                666 Fifth Avenue, 20th Floor
                                                New York, NY 10103
                                                Telephone: (212) 880-3800
                                                Attorneys for Third-Party Defendant ED&F Man
                                                Capital Markets, Ltd.




                                                   3
